DETAILED ACTION
This is in response to communication filed on 12/17/2021.
Status of Claims
Claims 1 – 15 are pending, of which claims 1 and 13 are in independent form.

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a first mapping specification defining data communication objects on the basis of the OPC UA protocol and data communication objects on the basis on the basis of the fieldbus protocol to be used in the communication between the control desk and the first field device, a second mapping specification defining data communication objects on the basis of the OPC UA protocol and data communication objects on the basis on the basis of the fieldbus protocol to be used in the communication between the control desk and the second field device, wherein the fieldbus protocol used for communicating with the second fieldbus device is the same fieldbus protocol used for communicating with the first fieldbus device, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184